Citation Nr: 0432610	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for plantar warts.  The veteran disagreed with this decision 
in September 2002.  A statement of the case was issued to the 
veteran and his service representative in February 2003.  A 
supplemental statement of the case was issued to the veteran 
and his service representative in March 2003.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in May 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There competent medical evidence indicates that the 
veteran does not currently have plantar warts.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for plantar warts have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806 and 7816 (2001 and 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate his 
claim for an increased rating.  In a letter dated in May 
2002, prior to the adjudication of the currently appealed 
claim, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claim, and of the 
need to advise VA of or submit any additional information or 
evidence.  The veteran and his representative also were 
provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for plantar warts poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran's service medical records note the veteran was 
treated on one occasion for a plantar wart.  In an April 1974 
rating decision, the RO awarded service connection for 
plantar warts, but denied service connection for pes planus.  
In a May 1981 decision the RO also denied service connection 
for metatarsalgia.  

Over the years the veteran has filed claims for increase for 
his plantar warts.  The most recent denial of an increased 
evaluation occurred in November 1997 when the Board denied 
the claim.  The veteran filed his current claim for increase 
in January 2002.

VA outpatient treatment records note that the veteran 
received routine VA diabetic foot care beginning in 2001.  On 
multiple outpatient visits, physical examination of the 
veteran's feet revealed hyperkeratotic lesions or calluses 
and thickened toenails bilaterally.  For example, in May 
2001, the veteran complained of elongated toenails and 
painful calluses.  Physical examination of the veteran's feet 
revealed hyperkeratosis with intradermal hemorrhage on both 
great toes, an abraded area on the left great toe at the 
interphalangeal joint level, a small superficial ulceration 
on the left great toe, dystrophic toenails, and a 
hyperkeratosis on the right fourth submetatarsal.  

On VA skin examination in June 2002, the veteran complained 
of callosities on both of his feet.  The VA examiner stated 
that he had reviewed the veteran's medical records, which 
showed numerous podiatry visits to pare down calluses on his 
feet and multiple foot surgeries.  The veteran's medical 
history also included multiple foot deformities.  Physical 
examination of the veteran's feet revealed abnormal ankle 
joint prominences bilaterally, a claw deformity in several 
toes bilaterally, a large tyloma or callus on the right foot 
involving the first and third metatarsal heads, scattered 
small callosities on various toes and other portions of both 
feet, thickened nails bilaterally, no obvious scaling in the 
interdigital web spaces or the feet, no stigmata of psoriasis 
anywhere on the body including the feet, and no evidence of 
any plantar warts.  The VA examiner stated that the veteran 
certainly had severe foot abnormalities and his skin 
condition was related purely to the underlying bony problems 
which caused callosities.  The veteran's skin changes also 
were secondary to his underlying podiatric or orthopedic 
problems.  Finally, the VA examiner stated that the veteran 
did not have any psoriasis or plantar warts.  The diagnoses 
included no evidence of psoriasis or plantar warts.  

The veteran complained of painful plantar calluses and 
contracted hallux digits bilaterally on VA outpatient 
treatment in July 2002.  Objective examination of the veteran 
revealed collapsing pes planus deformity bilaterally, 
bilateral mallet hallux toes, and contracted digits 2-5 
bilaterally.  Also shown were thick, yellow, crumbly, and 
elongated nails, and hyperkeratotic tissue at the right third 
submetatarsal head and distal hallux bilaterally.  

The veteran complained of some swelling in his right second 
toe on VA outpatient treatment in September 2002.  Objective 
examination of the veteran revealed hallux abductovalgus 
(HAV) deformity bilaterally, but otherwise was unchanged from 
July 2002.  

Finally, on VA outpatient treatment in January 2003, it was 
noted that the veteran had a great deal of difficulty 
ambulating due to severe bilateral foot deformities.  Both of 
his feet exhibited marked disfigurement and deformity, and 
his foot alignment was poor.  The veteran also had collapsing 
pes planovalgusis bilaterally with severe hammering of hallux 
bilaterally and prominent metatarsals bilaterally, as well as 
hyperkeratotic lesions with intradermal hemorrhage at both 
the hallux and the right fourth submetatarsal.


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for plantar warts 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.

Here, the veteran's service-connected plantar warts are 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (psoriasis).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Prior to August 30, 2002, the former Diagnostic Code 7816 
provided that psoriasis is rated as eczema (under the former 
Diagnostic Code 7806).  The former Diagnostic Code 7806 
provided a series of disability ratings based on the 
objective manifestations of skin disability.  For example, an 
evaluation of 10 percent disabling was available under the 
former Diagnostic Code 7806 where eczema was manifested by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  The next higher evaluation of 30 
percent disabling was available where eczema was manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  Finally, the highest evaluation of 50 
percent disabling was available for eczema manifested by 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or if it was exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7816 (2002).

The revised Diagnostic Codes 7806 and 7816 both provide 
rating criteria based on the percentage of the body or 
exposed areas of the body affected by the skin disability.  
For example, the minimum compensable evaluation of 10 percent 
disabling is available under both the new Diagnostic Codes 
7806 (eczema) and 7816 (psoriasis) where the veteran's skin 
disability affects at least 5 percent but less than 20 
percent of the entire body or at least 5 percent but less 
than 20 percent of the exposed areas of the body, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period.  The next 
higher evaluation of 30 percent disabling is available where 
the veteran's skin disability affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas of the body, 
or requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, for the past 12-month period.  
Finally, the maximum evaluation of 60 percent disabling is 
available where the veteran's skin disability affects more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas of the body, or requires constant or near-
constant systemic therapy such as corticosteroids or other 
immuno-suppressive drugs during the past 12-month period.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for plantar warts under either the old or new rating 
criteria for evaluating skin disabilities.  Simply put, there 
is no competent medical evidence that the veteran currently 
suffers from plantar warts currently such that he is entitled 
to an increased rating for this disability.

The Board acknowledges that the veteran's current VA 
outpatient treatment records indicate continuing treatment 
for multiple severe foot problems.  However, these records 
show that the veteran does not have plantar warts.  The 
veteran reports to the VA clinic on a regular basis for 
podiatric care, often complaining of other foot problems; 
however, during these visits, plantar warts have never been 
noted.  Thus, this evidence clearly fails to show plantar 
warts affecting 20 to 40 percent of the exposed areas of his 
body.  Moreover, there is no evidence that the veteran uses 
any immunosuppressive drugs to treat his service-connected 
plantar warts.  

Crucially, at the veteran's most recent VA skin examination 
in June 2002, the VA examiner found no evidence of any 
plantar warts.  Instead, this examiner specifically 
attributed the veteran's severe foot abnormalities and 
current problems to underlying bony problems.  He also 
concluded that the veteran's callosities were secondary to 
underlying podiatric or orthopedic problems.  Although the VA 
examiner found that the veteran's feet exhibited marked 
disfigurement on subsequent outpatient treatment in January 
2003, she did not attribute this disfigurement to the 
veteran's service-connected plantar warts.  More importantly, 
there were no physical findings of any plantar warts at this 
examination.

As noted previously, service connection for pes planus and 
metatarsalgia were previously denied.  Thus, any 
symptomatology associated with these conditions cannot be 
used to assign an increased evaluation for his plantar warts.  
38 C.F.R. § 4.14.  

Consideration has also been given to the possibility for an 
analogous rating based on the rating criteria for scars.  In 
this regard, the Board notes that under the old criteria, the 
maximum schedular evaluation for scars other than of the head 
or face was 10 percent.  However, the revised criteria can 
support an evaluation greater than 10 percent for scarring 
other than on the face and head.  Specifically, under 
Diagnostic Code 7801 scars that are deep or that cause 
limited motion with an area or areas exceeding 12 square 
inches (77 sq. cm.) will be rated 20 percent.  Evaluations in 
excess of 20 percent are warranted for involvement of a 
larger area(s).  In this case, because there is no evidence 
of any plantar warts, let alone planter warts exceeding an 
area of 12 square inches, this code is not for application. 

The Board notes that, in an October 2004 Appellant's Brief, 
the veteran's service representative implied, without 
argument, that that the evidence was too old for rating 
purposes.  However, the Board finds that the VA examination 
and outpatient treatment records are sufficiently 
contemporaneous as to permit adjudication of the claim.  In 
this regard, the Board notes that none of the evidence shows 
complaints or findings of plantar warts, despite specific 
treatment for the feet.  More importantly, the veteran does 
not contend that his plantar warts have recurred since the 
date of his latest treatment in the record.  Thus, the Board 
finds that a new examination is not warranted.   

In summary, given the lack of objective evidence suggesting 
constant exudation or itching due to plantar warts, plantar 
warts affecting 20 to 40 percent of the veteran's body or 
exposed areas of the body, or plantar warts exceeding an area 
of 12 square inches, the Board concludes that the veteran is 
not entitled to a disability rating in excess of 10 percent 
for plantar warts under either the old or new rating 
criteria.  See 38 C.F.R. § 4.118 (2001 and 2003).

The Board has considered the issue of whether the veteran's 
service-connected plantar warts presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
plantar warts interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Specifically, there is no evidence showing 
hospitalization due to the veteran's plantar warts, nor is 
there objective medical evidence showing that his plantar 
warts markedly interfere with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 10 percent to the 
veteran's service-connected plantar warts.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for plantar warts.  In reaching the conclusions above, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Thus, 
the appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for plantar warts is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



